State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: December 15, 2016                   523045
________________________________

In the Matter of WILLIE KEARSE,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
DEPARTMENT OF CORRECTIONS AND
   COMMUNITY SUPERVISION et
   al.,
                    Respondents.
________________________________


Calendar Date:   October 25, 2016

Before:   McCarthy, J.P., Egan Jr., Devine, Clark and Aarons, JJ.

                             __________


     Willie Kearse, Napanoch, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondents.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision finding petitioner guilty of violating
certain prison disciplinary rules.

     Determination confirmed.      No opinion.

      McCarthy, J.P., Egan Jr., Devine, Clark and Aarons, JJ.,
concur.
                              -2-                  523045

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court